Citation Nr: 1046140	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased evaluation for hepatitis C, currently 
assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

In February 2007, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an August 2009 Order, the Court vacated 
the February 2007 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint Motion 
for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To provide the Veteran proper notice, to 
obtain additional treatment records, and to afford him a VA 
examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, it does not appear that the appellant has been 
adequately notified in connection with his claim for an increased 
evaluation for hepatitis C.  In this regard, the record contains 
a letter dated in June 2003 informing the Veteran that the 
evidence must show that his disability has worsened.  That letter 
also notified him of the division of responsibilities in 
obtaining the evidence.  However, during the pendency of this 
appeal, the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The Board notes that the June 2003 
notice letter did not provide an explanation as to the type of 
evidence that is needed to establish a disability rating and an 
effective date.

In addition, the law requires VA to notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded sub nom. Vazquez- Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of medical 
and lay evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing her or his entitlement 
to increased compensation.  However, the notice required by 
section 5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular Veteran's daily life. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Nevertheless, the Board notes that the Veteran has not been 
provided proper notice in connection with his claim for an 
increased evaluation in accordance with Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Indeed, the June 2003 
notice letter did not inform him of the medical and lay evidence 
that could be submitted, including examples of such evidence.  
Thus, the case must be remanded for the purpose of providing the 
Veteran proper notice.

Moreover, it appears that there may be additional treatment 
records that are not associated with the claims file.  In this 
regard, the Board notes that the claims file does not contain any 
VA treatment records dated after September 2005.  The Board finds 
this particularly significant because the rating criteria provide 
that a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month period.  
An "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician. See 38 C.F.R. § 4.115a, Diagnostic Code 7354.  Thus, 
more recent treatment records could provide evidence showing 
whether the Veteran has required bed rest and treatment.  
Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
such records. 38 C.F.R. § 3.159(c) (2010).  Therefore, the RO 
should attempt to obtain any and all treatment records pertaining 
to the Veteran's service-connected hepatitis C.

In addition, the Board notes that the Veteran was afforded VA 
examinations in September 2003 and November 2004.  As such, it 
has been over six years since his last examination.  Therefore, 
as this case is already being remanded, the Board finds that a VA 
examination would be helpful to ascertain the current severity 
and manifestations of the Veteran's service-connected hepatitis 
C.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

1.  The RO should send the Veteran a notice 
letter in connection with his claim for an 
increased evaluation for hepatitis C.  The 
letter should state what evidence is 
necessary to substantiate a claim for an 
increased evaluation.

In particular, the letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The letter should also notify him that, to 
substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability.  The letter 
should further inform him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability compensation 
is being sought, their severity and 
duration.  Finally, the notice must provide 
examples of the types of medical and lay 
evidence that the Veteran may submit (or 
ask the VA to obtain) that are relevant to 
establishing his entitlement to increased 
compensation. See Vazquez- Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

2.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his service-connected 
hepatitis C.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file. 

A specific request should be made for VA 
medical records dated from September 2005 
to the present.

3.  After completing the actions in the 
foregoing paragraphs, the Veteran should be 
afforded a VA examination to ascertain the 
severity and manifestations of his service-
connected hepatitis C.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and note the Veteran's 
lay statements and complaints.  He or she 
should then comment on the severity of the 
Veteran's service-connected hepatitis C.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
hepatitis C under the rating criteria.  In 
particular, the examiner should indicate 
whether there is daily fatigue, malaise, 
and anorexia (without weight loss or 
hepatomegaly), requiring dietary 
restriction or continuous medication.  He 
or she should also state whether there are 
incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of 
at least two weeks, but less than four 
weeks, during the past 12 month period.

It should be noted that an "incapacitating 
episode" means a period of acute signs and 
symptoms severe enough to require bed rest 
and treatment by a physician.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


